Exhibit 10.1
PLATINUM AND PALLADIUM SALES AGREEMENT
     THIS PLATINUM AND PALLADIUM SALES AGREEMENT (this “Agreement”) is made and
entered into this ______day of January, 2011, to be effective as of January 1,
2011 (the “Effective Date”), by and between STILLWATER MINING COMPANY, a
Delaware corporation, whose address is 1321 Discovery Drive, Billings, Montana
59102 (“SMC”), and FORD MOTOR COMPANY, a Delaware corporation, whose address is
17101 Rotunda Drive, Dearborn, Michigan (“Ford”).
RECITAL
     A. SMC and Ford are parties to a Palladium and Platinum Sales Agreement
dated as of August 13, 1998 (as amended by the First Amendment Agreement dated
as of October 27, 2000; by the Second Amendment Agreement dated as of March 27,
2001; by the Third Amendment Agreement dated as of March 13, 2002; by the Fourth
Amendment Agreement dated as of February 20, 2003, and the Fifth Amendment
Agreement, dated as of May 4, 2004, and, as the same may be amended from time to
time, the “Existing Agreement”), whereby SMC supplies Ford certain agreed upon
amounts of platinum and palladium sponge, .9995% minimum purity;
     B. The Existing Agreement expired by its terms on December 31, 2010; and
     C. Ford and SMC are interested in entering into a new agreement for the
purchase and sale of platinum and palladium following the expiration of the
Existing Agreement, to be effective as of the Effective Date.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SMC hereby agrees to sell and
deliver and Ford hereby agrees to purchase platinum and palladium of the
quantity and quality hereinafter set forth, upon the following terms and
conditions:
     Section 1. Definitions and Terminology. Unless the context indicates
otherwise, capitalized terms used in this Agreement have the meaning set forth
in this Section 1.
     Business Day means each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which United States banking institutions are authorized or
obligated by law or executive order to close.
     Delivery Date means the 20th day of each month during the term of this
Agreement, or, if such day is not a Business Day, the next Business Day.

    Delivery Point means Ford’s pool account at Johnson Matthey USA.

    Existing Agreement shall have the meaning set forth in Recital A.

 



--------------------------------------------------------------------------------



 



     London AM Fix Monthly Average means the average of the London AM Fix for
Palladium and Platinum, as the context requires, for the Pricing Days within a
given calendar month.
     London AM Fix means the London Platinum & Palladium Market (LPPM) Fixings
published at 9:45 am (London time) for Platinum and Palladium, as the context
requires, as published in Plattes Metals Week.

    Metal means the Platinum and/or Palladium to be sold under this Agreement.

    Ounce is a troy ounce equivalent to 31.1035 grams.

    Palladium means refined palladium in sponge form with .9995% minimum purity.

    Platinum means refined platinum in sponge form with .9995% minimum purity.

     Pricing Day means any day on which the London Platinum & Palladium Market
publishes a 9:45 am (London time) price for Palladium and Platinum.
     Pricing Month means the month prior to the month of delivery during which
pricing is determined pursuant to Section 4 of this Agreement.
     Section 2. Term. This Agreement shall have a term of one (1) year from
January 1, 2011, through and including December 31, 2011. This Agreement is
subject to earlier termination pursuant to Section 9 of this Agreement and
extension pursuant to Section 15. Unless this Agreement is extended pursuant to
Section 15 hereof, this Agreement will terminate on December 31, 2011 (except
that the provisions of Sections 5, 8, 10, 11, 12, 13, 16, 17, 19, 20, 24, 25,
26, 27, 28, 29 and 30 of this Agreement will survive such termination).
     Section 3. Quantity and Delivery. Beginning on January 20, 2011, SMC will
sell and deliver Metal FOB Delivery Point, to be credited to Ford’s pool
account, and Ford will purchase the following quantities of Metal each month,
which will be released to the Delivery Point on or before the Delivery Date:
          (a) Palladium. Ford will purchase  Ounces of Palladium on a monthly
basis for each of the 12 months during the term.
          (b) Platinum. Ford will purchase (i)  of Platinum in January 2011,
(ii) 450 Ounces of Platinum in February 2011, (iii)  Ounces of Platinum in
March 2011, (iv)  Ounces of Platinum in April 2011, and (v)   of Platinum per
month for each of the remaining eight months during the term.
          (c) Notification. Not later than the last Business Day of the month
preceding the Pricing Month, Ford will notify SMC via email of the Quantity of
Metal to be priced during the next month, i.e., the Pricing Month, and delivered
on the Delivery Date of the month following the Pricing Month.

-2-



--------------------------------------------------------------------------------



 



     Section 4. Pricing. The price per Ounce to be paid to SMC by Ford for the
quantities of Palladium and Platinum delivered pursuant to Section 3 above shall
be as follows:
          (a) Palladium. The London AM Fix Monthly Average for Palladium for the
Pricing Month   per Ounce if the London AM Fix Monthly Average for Palladium is
less than  per Ounce or (ii)   per Ounce if the London AM Fix Monthly Average
for Palladium is greater than or equal to   per Ounce.
          (b) Platinum. The London AM Fix Monthly Average for Platinum for the
Pricing   per Ounce if the London AM Fix Monthly Average for Platinum is less
than   per Ounce or (ii) a discount of   per Ounce if the London AM Fix Monthly
Average for Platinum is greater than or equal to   per Ounce.
     Section 5. Payment Terms. Within five (5) Business Days after the end of
each Pricing Month (i.e., the fifth Business Day of a month of delivery), SMC
will notify Ford in writing via email as to the formula-based pricing
computations set forth in Section 4 above for the Metal to be delivered by SMC
pursuant to this Agreement during the month. The first of such notices will be
due by January 7, 2011. Ford will forward such payment amount for 100% of the
quantities received by wire transfer to SMC (pursuant to written wire transfer
instructions which will be provided by SMC) within two (2) Business Days after
delivery of the Metals by SMC to the Delivery Point. Since January 2011 is the
first month of delivery, the first payment will be due to SMC on or before
January 24, 2011. All payments will be made in U.S. Dollars. If Ford does not
agree with SMC’s formula-based pricing computations, Ford will nonetheless
forward the payment specified in SMC’s formula-based pricing computations and
seek resolution of such dispute as to the calculation of the payment amount
pursuant to the dispute resolution procedures set forth in Section 16 below.
Without derogating SMC’s rights under this Agreement, any delay in payment by
Ford to SMC shall bear interest calculated at the Prime Rate of interest
published in the “Money Rates” table of The Wall Street Journal on the date such
payment was due plus 3% (or, if less, the maximum rate permitted by applicable
law) from the date upon which payment was due until the date full payment is
received.
     Section 6. Suspension of Delivery for Failure to Pay. Ten (10) days after
receipt by Ford of written notice from SMC to Ford of Ford’s failure to pay
pursuant to the terms of Section 5 above, SMC may suspend delivery of Metal to
Ford until such time as payment has been received by SMC. This right shall not
be deemed to be an exclusive right or remedy.
     Section 7. Risk of Loss: Title. Title and risk of loss for all Metal
delivered hereunder shall pass to Ford upon delivery to the Delivery Point.
     Section 8. Warranty. SMC warrants that the Metal supplied hereunder shall
have a minimum purity of .9995%, that SMC will convey good title thereto, and
that the Metal will be delivered free and clear of all liens and encumbrances
created by SMC. In respect of Metal supplied by release from SMC’s pool account
to Ford’s pool account, the parties agree that such Metal shall be deemed to
have a minimum purity of .9995%. OTHER THAN THOSE EXPRESSLY STATED IN THIS
SECTION 8, THERE ARE NO REPRESENTATIONS, GUARANTEES OR WARRANTIES, EXPRESSED OR
IMPLIED, OF ANY KIND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SMC
EXPRESSLY

-3-



--------------------------------------------------------------------------------



 



DISCLAIMS ANY WARRANTY OF MERCHANTABILITY, FITNESS, OR SUITABILITY FOR A
PARTICULAR PURPOSE OR USE, NOTWITHSTANDING ANY COURSE OF PERFORMANCE, USAGE OF
TRADE OR LACK THEREOF INCONSISTENT WITH THIS SECTION. SMC’S SOLE LIABILITY FOR
BREACH OF WARRANTY SHALL BE LIMITED TO REPLACEMENT OF THE NONCONFORMING METAL.
     Section 9. Default and Termination. Either party shall be entitled to
terminate this Agreement in the event of (i) the other party generally not
paying its debts as such debts become due, or admitting in writing its inability
to pay its debts generally or making a general assignment for the benefit of
creditors, the appointment of a receiver for the other party or a substantial
part of its assets, the filing by the other party of a voluntary petition in
bankruptcy or any form of reorganization, or the filing of an involuntary
petition in bankruptcy against the other party which is not dismissed with
prejudice within 60 days of such filing, or the making of an assignment for the
benefit of creditors of the other party; or (ii) a breach by the other party of
any of the material terms or conditions of this Agreement, which breach is not
cured within ten (10) days of notice of such breach by the non-breaching party.
SMC shall be entitled to terminate this Agreement in the event Ford does any of
the following: (i) acquire, or agree, offer or propose to acquire, directly or
indirectly, from SMC or any other person, any business or assets of, or
securities issued by, SMC or any subsidiary of SMC, or any or any right, warrant
or option to acquire any of the foregoing; (ii) propose to enter into, directly
or indirectly, any merger or business combination involving SMC or any of its
subsidiaries; (iii) make any proposal or request to SMC or any of its officers
or directors relating, directly or indirectly, to any action referred to in
clause (i) or (ii) of this paragraph or to any modification or waiver of any
provision of this Section 9; (iv) make or participate in, directly or
indirectly, any “solicitation” of “proxies” (as those terms are used in the
proxy rules of the Securities and Exchange Commission) to vote or seek to advise
or influence any person with respect to the voting of any voting securities of
SMC or any of its subsidiaries; (v) form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) under the Securities Exchange
Act of 1934, as amended) with respect to any voting securities of SMC or any of
its subsidiaries; (vi) act alone or in concert with others to seek to control or
influence the management, Board of Directors or policies of SMC; (vii) advise,
assist or enter into any discussions, negotiations, arrangements or
understandings with any other person with respect to any of the foregoing; or
(viii) make any public statement or disclosure of any kind with respect to any
matter addressed by this paragraph (unless required by law) or take any other
action which might reasonably be expected to result in any such public
disclosure.
     Section 10. Taxes and Assessments. Ford shall be responsible for, and shall
upon demand of SMC pay or reimburse SMC for, the payment of all taxes, duties,
levies, and fees imposed by any governmental authority in any jurisdiction in
connection with the transactions contemplated by this Agreement including, but
not limited to, sales, use, gross receipts, compensating, privilege, excise,
transfer, value added, manufacturers, environmental, product and similar taxes
(any such tax, a “Transaction Tax”) but excluding any taxes imposed on SMC’s net
income. Notwithstanding the foregoing, any personal property taxes assessed with
respect to the Metal by any governmental authority shall be the responsibility
of and shall be paid by the party having title to the Metal at the time of
assessment. In the event that Ford claims an exemption from any Transaction Tax
and any governmental authority conducts or threatens an

-4-



--------------------------------------------------------------------------------



 



audit, litigation or other proceeding with respect to such claimed exemption (a
“Tax Controversy”), Ford agrees to indemnify and hold SMC harmless against any
losses, claims, damages, liabilities or actions arising, directly or indirectly,
from such Tax Controversy including, but not limited to, any penalties,
additions to tax, or interest imposed with respect to such Transaction Tax and
any legal or other professional fees incurred by SMC in connection with the
conduct or defense of such Tax Controversy.
     Section 11. Claims. Claims as to shortage in quantity and deficiency in
quality shall be made by written notice from Ford to SMC within five
(5) Business Days after the delivery in question, or else any such claims shall
be deemed to have been waived. All other claims by Ford shall be made by written
notice from Ford to SMC within 60 days after the delivery of the Metal in
question, or else any such claims shall be deemed to have been waived. EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, NO CLAIMS WHATSOEVER SHALL BE
MADE HEREUNDER FOR SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES.
     Section 12. Limitation of Liability. SMC shall not be liable for any
prospective or speculative profits or special, indirect, consequential, punitive
or exemplary damages, and SMC’s liability with respect to this Agreement or any
action in connection herewith whether in contract, tort, or otherwise shall not
exceed the price of that portion of the Metal on which liability is asserted.
     Section 13. Indemnification. Ford agrees to indemnify and hold SMC harmless
against any losses, claim, damages, liabilities or actions arising, directly or
indirectly, from or in connection with this Agreement and will reimburse SMC on
a monthly basis for any legal or other expenses reasonably incurred by it in
connection with investigating or defending against such loss, claim, damage,
liability or action.
     Section 14. Compliance with Laws. To the extent applicable, the parties
agree to comply in all material respects with all laws, ordinances, rules,
codes, regulations and lawful orders of any federal, state or local governmental
authority applicable to performance of this Agreement.

    Section 15. Force Majeure.

          (a) Effect of Occurrence. In the event that either party is rendered
unable, wholly or in part, by force majeure applying to it, to carry out its
obligations under this Agreement, it is agreed that such obligations of such
party, so far as they are affected by such force majeure, shall be suspended
during the continuance of any inability so caused, but for no longer period;
provided that Ford shall not be excused by any event of force majeure from
making timely payments for Metal delivered prior to the effective date of the
notice of force majeure. The parties agree that the various periods and terms
provided for herein shall be extended for a period equivalent to such period of
force majeure. The party claiming that an event of force majeure has occurred
will promptly notify the other party of the commencement and termination of any
event of force majeure. Prompt notice of force majeure shall be given by the
party invoking it to the other party, setting out the nature and full details
thereof, the extent of the interruption and the anticipated duration of the
interruption.

-5-



--------------------------------------------------------------------------------



 



          (b) Definition. The term “force majeure” as employed herein, shall
mean causes beyond the reasonable control of a party, including, but not limited
to, acts of God, explosions, fires, floods, breakdowns or damage to mine(s) or
related equipment or facilities, failure of plant or equipment to operate
according to plans or specifications, war or warlike hostilities, riots,
strikes, labor disputes, lockouts, unavoidable accidents, uncontrollable delays
in transportation, non-availability of any means of transportation, any state or
federal laws, regulations or requirements (expressly including inability to
obtain necessary governmental approvals, licenses or permits on reasonably
acceptable terms), geological, technical, metallurgical, mining, construction or
processing problems, non-availability of supplies, court orders, acts of
military authority, acts or failures to act of federal, state or local agencies
or regulatory bodies and inability to obtain timely refining of appropriate
quantity of materials necessary to produce the required amounts of Metal;
provided, however, that performance shall be resumed within a reasonable period
of time after such cause has been removed; and provided further that neither
party shall be required against its will to adjust any labor dispute or to
question the validity of or to refrain from judicially testing the validity of
any federal, state or local order, regulation or statute or to refrain from
pursuing its legal or equitable remedies against any third party.
Notwithstanding the foregoing, the parties agree that this Section 15 is not
intended to provide relief from economic conditions such as, but not limited to,
market situations that provide lower or higher prices than in effect under this
Agreement.
     Section 16. Dispute Resolution. Except as otherwise provided in this
Agreement, the parties hereby agree that any dispute, controversy or claim
arising under this Agreement, or the breach thereof (a “Dispute”), shall first
be subject to the informal dispute resolution procedures set forth in this
Section 16. The party asserting the existence of a Dispute as to the
interpretation of any provision of this Agreement or the performance by the
other party of any of its obligations hereunder shall notify the other party in
writing of the nature of the asserted Dispute. Within ten (10) Business Days of
receipt of such notice, representatives from each party shall arrange and have a
personal or telephone conference in which they attempt to resolve such Dispute.
If those individuals are unable to resolve the Dispute within such time frame,
either party may resort to mediation, arbitration, litigation, or some other
dispute resolution procedure.
     Section 17. Representations and Warranties. Each of the parties represents
and warrants as follows:
          (a) Good Standing. It is a corporation duly incorporated and in good
standing in its state of incorporation and that it is qualified to do business
and is in good standing in those states where necessary in order to carry out
the purposes of this Agreement;
          (b) Performance. It has the corporate capacity to enter into and
perform this Agreement and all transactions contemplated herein and that all
corporate and other actions required to authorize it to enter into and perform
this Agreement have been properly taken;
          (c) No Breach. It will not breach any other agreement or arrangement
by entering into or performing this Agreement; and
          (d) Due Execution and Delivery. This Agreement has been duly executed
and delivered by it and is valid and binding upon it and enforceable against it
in accordance with its

-6-



--------------------------------------------------------------------------------



 



terms; provided, however, that no representation or warranty is made as to the
remedy of specific performance or other equitable remedies for the enforcement
of this Agreement or any other agreement contemplated hereby, and provided
further that this representation is limited by applicable bankruptcy,
insolvency, moratorium, and other similar laws affecting generally the rights
and remedies of creditors and secured parties.
     Section 18. Notices. Any notice, election, report or other correspondence
(collectively, “Notices”) required or permitted hereunder shall be in writing
and (i) delivered personally to an officer of the party to whom directed;
(ii) sent by registered or certified United States mail, postage prepaid, return
receipt requested; (iii) sent by reputable overnight courier; or (iv) sent by
facsimile transmission with confirmation of receipt. All such Notices shall be
addressed to the party to whom directed as follows:

     
SMC:
  Stillwater Mining Company
 
  1321 Discovery Drive
Billings, Montana 59102
 
  Attn: Vice President of Metals Marketing
 
  Facsimile: (406) 373-8723
With a copy to: General Counsel
 
  Facsimile: (406) 373-8723
 
   
Ford:
  Ford Motor Company
 
  15700 Lundy Drive, Suite 203
 
  Dearborn, Michigan 48126
Attn:
 
  Facsimile:
With a copy to:
 
  Facsimile:

Either party may, from time to time, change its address for future Notices
hereunder by Notice in accordance with this Section 18. All Notices shall be
complete and deemed to have been given or made (i) when delivered personally to
an officer of the party to whom delivered, (ii) within three (3) Business Days
of when sent if sent via registered or certified United States mail; (iii) when
sent if sent by reputable overnight courier, or (iv) when receipt is confirmed
if sent by facsimile transmission.
     Section 19. Confidentiality. Each party will treat all information,
documents and other materials provided by the other party hereunder as
confidential and proprietary information of the disclosing party, and the
receiving party agrees to maintain in confidence all such information and will
not divulge such information in whole or in part to any third party other than
its legal and financial advisors or except as required by law or regulation. In
addition, each party will treat the pricing discount provided in Section 4 as
confidential and will not divulge such information to any third party other than
its legal and financial advisors or except as required by law or regulation.

-7-



--------------------------------------------------------------------------------



 



     Section 20. Entire Agreement. This Agreement represents the complete
agreement between the parties hereto and supersedes all prior or contemporaneous
oral or written agreements of the parties to the extent they relate in any way
to the subject matter hereof.
     Section 21. Relationship of the Parties. Nothing contained in this
Agreement shall be deemed to constitute either party the partner of the other,
nor, except as otherwise herein expressly provided, to constitute either party
the agent or legal representative of the other, nor to create any fiduciary
relationship between them. It is not the intention of the parties to create, nor
shall this Agreement be construed to create, any mining, commercial or other
partnership. Neither party shall have any authority to act for or to assume any
obligation or responsibility on behalf of the other party, except as otherwise
expressly provided herein. The rights, duties, obligations and liabilities of
the parties shall be several and not joint or collective. Each party shall be
responsible only for its obligations as herein set out. Each party shall
indemnify, defend and hold harmless the other party, its directors, officers,
stockholders, affiliates, employees, agents and attorneys from and against any
and all losses, claims, damages and liabilities arising out of any act or any
assumption of liability by the indemnifying party, or any of its directors,
officers, employees, agents and attorneys done or undertaken, or apparently done
or undertaken, on behalf of the other party, except pursuant to the authority
expressly granted herein or as otherwise agreed in writing between the parties.
     Section 22. No Implied Covenants. There are no implied covenants contained
in this Agreement other than those of good faith and fair dealing.
     Section 23. Binding Effect; No Assignment. This Agreement shall bind and
inure to the benefit of, and be enforceable by, the parties hereto and may not
be assigned by either party without the consent of the other party, which
consent shall not be unreasonably withheld, except that the consent of the other
party shall not be required for (i) any assignment by SMC to provide security in
connection with any financing, or (ii) any merger, consolidation or other
reorganization or transfer by operation of law, or by purchase of the business
of or substantially all of the assets of one of the parties.
     Section 24. Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against either party unless such modification, amendment or waiver is
approved in writing by the parties hereto. The failure by either party to demand
strict performance and compliance with any part of this Agreement during the
term of this Agreement shall not be deemed to be a waiver of the rights of such
party under this Agreement or by operation of law. Any waiver by either party of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach thereof.
     Section 25. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other

-8-



--------------------------------------------------------------------------------



 



jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
     Section 26. Governing Law. The parties to this Agreement are domiciled in
two different states. In order to create greater certainty with respect to their
legal rights and obligations under this Agreement, the parties desire to adopt
as the substantive law of this Agreement the laws of the State of New York as
though this Agreement were performed in full in the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.
     Section 27. Construction. The parties agree that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be applied in the construction or interpretation of this Agreement.
The parties acknowledge that each of them has had the benefit of legal counsel
of its own choice and has been afforded an opportunity to review this Agreement
with its legal counsel and that this Agreement shall be construed as if jointly
drafted by SMC and Ford.
     Section 28. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
     Section 29. Attorneys’ Fees. In the event of any controversy, claim, or
dispute between the parties hereto, arising out of or relating to this Agreement
or the breach thereof, the prevailing party shall be entitled to recover from
the losing party reasonable expenses, attorneys’ fees, and costs.
     Section 30. Further Documents. At the request of either party, the parties
shall execute and deliver any further instruments, agreements, documents or
other papers reasonably requested by that party to effect the purposes of this
Agreement and the transactions contemplated hereby.
[SIGNATURES FOLLOW ON THE NEXT PAGE.]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date.

                  STILLWATER MINING COMPANY   FORD MOTOR COMPANY   By:  /s/ John
R. Stark   By:  /s/ Paul Herbach   Name:  John R. Stark     Name:  Paul Herbach
  Title: Executive Vice President     Title: Raw Metals Purchasing

-10-